DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 5, 7, and 9-11, are pending and being examined.

Response to Amendment
The previous rejection of Claims 1, 4, 5, 7, 9-11, provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, and 8-11 of copending Application No. 16/476,679 in view of JP 2001-288337 A to Matsuo et al. (hereinafter Matsuo) and as evidenced by US 5,567,744 A to Nagata et al. (hereinafter Nagata)  are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claims 1, 4, 5, 7, 9-11, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,445,483 A to Chaffee (hereinafter Chaffee) and in further view of JP 2001-288337 A to Matsuo et al. (hereinafter Matsuo) and as evidenced by US 5,567,744 A to Nagata et al. (hereinafter Nagata)  are withdrawn in light of the Applicant’s amendments.
The previous nonstatutory double patenting rejections are withdrawn in light of the Applicant’s amendments, however a new rejection is made in view of Brook as cited below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 5, 7, 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,091,627 B2, and in further view of US 5,093,399 A to Brook. (hereinafter Brook).
	
Regarding claims 1, 4, 5, 7, 9-11, U.S. Pat. No. 11,091,627 teaches an epoxy resin composition with formula (1-iia), (1-iiia), (1-IIa), (1-IIb), or (1-IIIa), and an acid-modified polyolefin resin (See claims 1 and 3), and the cured product for semiconductor sealing material (See claims 5-8).
	U.S. Patent No. 11,091,627 does not explicitly teach the organic fine particles.
	However, Brook teaches a modified propylene polymer powder having an average particle size of less than 5 microns (See abstract), which is used with film forming resins/compositions such as epoxy resins (col 1, para 15-26), which is used in the same field of use of epoxy resin compositions and films as cited above in U.S. Pat. No. 11,091,627. Brook further teaches the modified propylene polymer powder is a maleic anhydride modified-polypropylene powder with an average particle size of less than 5 microns (Example 1 and 2, col 9, ln 44 to col 10, ln 35), that is used in an amount of about 500 g (1184.8 g of filter cake that is 42.2% solid) with 500 g of epoxy resin (1162.8 g solution of 43% solid), which correlates to about 50wt% of the maleic anhydride modified-polypropylene powder, or 100 parts of the organic fine particles per 100 parts of epoxy resin, which meets the claimed range cited in claim 1. The above maleic anhydride modified-polypropylene powder meets the claimed propylene-maleic anhydride copolymer cited in claims 1. Brook also teaches the maleic anhydride modified-polypropylene powder improves bonding strength of the composition while also being readily dispersed throughout. (col 6, ln 45-58 and col 8, ln 38-51)	It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to further include the amount of maleic anhydride modified-polypropylene powder in Brook in the epoxy composition of U.S. Pat. No. 11,091,627 because Brook teaches the same field of use of epoxy resin compositions and films cited above in U.S. Pat. No. 11,091,627, and Brook also teaches the maleic anhydride modified-polypropylene powder improves bonding strength of the composition while also being readily dispersed throughout. (col 6, ln 45-58 and col 8, ln 38-51).

Claims 1, 4, 5, 7, 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, and 9-12, of U.S. Patent No. US 11,292,872 B2 and in further view of US 5,093,399 A to Brook. (hereinafter Brook).

Regarding claims 1, 4, 5, 7, 9-11, US Pat. No. 11,292,872 teaches an epoxy resin composition with formula (1-iia), (1-iiia), (1-IIa), (1-IIb), or (1-IIIa), and an phenol based curing agent (See claims 1, 3, 4), and the cured product for semiconductor sealing material (See claims 9-12).
	US Pat. No. 11,292,872 does not explicitly teach the organic fine particles.
	However, Brook teaches a modified propylene polymer powder having an average particle size of less than 5 microns (See abstract), which is used with film forming resins/compositions such as epoxy resins (col 1, para 15-26), which is used in the same field of use of epoxy resin compositions and films as cited above in US Pat. No. 11,292,872. Brook further teaches the modified propylene polymer powder is a maleic anhydride modified-polypropylene powder with an average particle size of less than 5 microns (Example 1 and 2, col 9, ln 44 to col 10, ln 35), that is used in an amount of about 500 g (1184.8 g of filter cake that is 42.2% solid) with 500 g of epoxy resin (1162.8 g solution of 43% solid), which correlates to about 50wt% of the maleic anhydride modified-polypropylene powder, or 100 parts of the organic fine particles per 100 parts of epoxy resin, which meets the claimed range cited in claim 1. The above maleic anhydride modified-polypropylene powder meets the claimed propylene-maleic anhydride copolymer cited in claims 1. Brook also teaches the maleic anhydride modified-polypropylene powder improves bonding strength of the composition while also being readily dispersed throughout. (col 6, ln 45-58 and col 8, ln 38-51)	It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to further include the amount of maleic anhydride modified-polypropylene powder in Brook in the epoxy composition of US Pat. No. 11,292,872 because Brook teaches the same field of use of epoxy resin compositions and films cited above in US Pat. No. 11,292,872, and Brook also teaches the maleic anhydride modified-polypropylene powder improves bonding strength of the composition while also being readily dispersed throughout. (col 6, ln 45-58 and col 8, ln 38-51).

Claims 1, 4, 5, 7, 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,111,382 B2, and in further view of US 5,093,399 A to Brook. (hereinafter Brook).

Regarding claims 1, 4, 5, 7, 9-11, U.S. Patent No. 11,111,382 B2 teaches an epoxy resin composition comprising an epoxy having the formula (1-iia), (1-iiia), (1-IIA), (1-IIb) or (1-IIIa), and a polyphenylene ether (See claims 1-8), and the cured product for semiconductor sealing material (See claims 9-15).
	U.S. Patent No. 11,111,382 B2 does not explicitly teach the organic fine particles.
	However, Brook teaches a modified propylene polymer powder having an average particle size of less than 5 microns (See abstract), which is used with film forming resins/compositions such as epoxy resins (col 1, para 15-26), which is used in the same field of use of epoxy resin compositions and films as cited above in U.S. Patent No. 11,111,382 B2. Brook further teaches the modified propylene polymer powder is a maleic anhydride modified-polypropylene powder with an average particle size of less than 5 microns (Example 1 and 2, col 9, ln 44 to col 10, ln 35), that is used in an amount of about 500 g (1184.8 g of filter cake that is 42.2% solid) with 500 g of epoxy resin (1162.8 g solution of 43% solid), which correlates to about 50wt% of the maleic anhydride modified-polypropylene powder, or 100 parts of the organic fine particles per 100 parts of epoxy resin, which meets the claimed range cited in claim 1. The above maleic anhydride modified-polypropylene powder meets the claimed propylene-maleic anhydride copolymer cited in claims 1. Brook also teaches the maleic anhydride modified-polypropylene powder improves bonding strength of the composition while also being readily dispersed throughout. (col 6, ln 45-58 and col 8, ln 38-51)	It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to further include the amount of maleic anhydride modified-polypropylene powder in Brook in the epoxy composition of U.S. Patent No. 11,111,382 B2 because Brook teaches the same field of use of epoxy resin compositions and films cited above in U.S. Patent No. 11,111,382 B2, and Brook also teaches the maleic anhydride modified-polypropylene powder improves bonding strength of the composition while also being readily dispersed throughout. (col 6, ln 45-58 and col 8, ln 38-51).

Claims 1, 4, 5, 7, 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9, of copending Application No. 16/715,888 and in further view of US 5,093,399 A to Brook. (hereinafter Brook).

Regarding claims  1, 4, 5, 7, 9-11, App. No. 16/715,888 teaches a method of making an epoxy resin composition by mixing an epoxy with formula (1), (1a), (1b) or (1c), with a curing agent and a filler (See claims 1, 4-7), and the cured product (See claims 8-9).
	App. No. 16/715,888 does not explicitly teach the organic fine particles.
However, Brook teaches a modified propylene polymer powder having an average particle size of less than 5 microns (See abstract), which is used with film forming resins/compositions such as epoxy resins (col 1, para 15-26), which is used in the same field of use of epoxy resin compositions and films as cited above in App. No. 16/715,888. Brook further teaches the modified propylene polymer powder is a maleic anhydride modified-polypropylene powder with an average particle size of less than 5 microns (Example 1 and 2, col 9, ln 44 to col 10, ln 35), that is used in an amount of about 500 g (1184.8 g of filter cake that is 42.2% solid) with 500 g of epoxy resin (1162.8 g solution of 43% solid), which correlates to about 50wt% of the maleic anhydride modified-polypropylene powder, or 100 parts of the organic fine particles per 100 parts of epoxy resin, which meets the claimed range cited in claim 1. The above maleic anhydride modified-polypropylene powder meets the claimed propylene-maleic anhydride copolymer cited in claims 1. Brook also teaches the maleic anhydride modified-polypropylene powder improves bonding strength of the composition while also being readily dispersed throughout. (col 6, ln 45-58 and col 8, ln 38-51)	It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to further include the amount of maleic anhydride modified-polypropylene powder in Brook in the epoxy composition of App. No. 16/715,888 because Brook teaches the same field of use of epoxy resin compositions and films cited above in App. No. 16/715,888, and Brook also teaches the maleic anhydride modified-polypropylene powder improves bonding strength of the composition while also being readily dispersed throughout. (col 6, ln 45-58 and col 8, ln 38-51).
This is a provisional nonstatutory double patenting rejection.

Claims 1, 4, 5, 7, and 11, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 5, of U.S. Patent No. 11,066,510 B2, and in further view of US 5,093,399 A to Brook. (hereinafter Brook).

Regarding claims 1, 4, 5, 7, and 11, U.S. Patent No. 11,066,510 B2 teaches a method mixing an epoxy with formula (1a), with an acid anhydride curing agent and accelerator (See claims 1, 4 and 5).
	U.S. Patent No. 11,066,510 B2 does not explicitly teach the organic fine particles.
	However, Brook teaches a modified propylene polymer powder having an average particle size of less than 5 microns (See abstract), which is used with film forming resins/compositions such as epoxy resins (col 1, para 15-26), which is used in the same field of use of epoxy resin compositions and films as cited above in U.S. Patent No. 11,066,510 B2. Brook further teaches the modified propylene polymer powder is a maleic anhydride modified-polypropylene powder with an average particle size of less than 5 microns (Example 1 and 2, col 9, ln 44 to col 10, ln 35), that is used in an amount of about 500 g (1184.8 g of filter cake that is 42.2% solid) with 500 g of epoxy resin (1162.8 g solution of 43% solid), which correlates to about 50wt% of the maleic anhydride modified-polypropylene powder, or 100 parts of the organic fine particles per 100 parts of epoxy resin, which meets the claimed range cited in claim 1. The above maleic anhydride modified-polypropylene powder meets the claimed propylene-maleic anhydride copolymer cited in claims 1. Brook also teaches the maleic anhydride modified-polypropylene powder improves bonding strength of the composition while also being readily dispersed throughout. (col 6, ln 45-58 and col 8, ln 38-51)	It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to further include the amount of maleic anhydride modified-polypropylene powder in Brook in the epoxy composition of U.S. Patent No. 11,066,510 B2 because Brook teaches the same field of use of epoxy resin compositions and films cited above in U.S. Patent No. 11,066,510 B2, and Brook also teaches the maleic anhydride modified-polypropylene powder improves bonding strength of the composition while also being readily dispersed throughout. (col 6, ln 45-58 and col 8, ln 38-51).

Claims 1, 4, 5, 7, 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, of copending Application No. 17/597,063 and in further view of US 5,093,399 A to Brook. (hereinafter Brook).

Regarding claims  1, 4, 5, 7, 9-11, App. No. 17/597,063 teaches a method of making an epoxy resin composition by mixing an epoxy with formula (1), (1a), (1b) or (1c), with a curing agent and a filler (See claims 1-8), and the cured product in a sealing material (See claims 9-12).
	App. No. 17/597,063 does not explicitly teach the organic fine particles.
	However, Brook teaches a modified propylene polymer powder having an average particle size of less than 5 microns (See abstract), which is used with film forming resins/compositions such as epoxy resins (col 1, para 15-26), which is used in the same field of use of epoxy resin compositions and films as cited above in App. No. 17/597,063. Brook further teaches the modified propylene polymer powder is a maleic anhydride modified-polypropylene powder with an average particle size of less than 5 microns (Example 1 and 2, col 9, ln 44 to col 10, ln 35), that is used in an amount of about 500 g (1184.8 g of filter cake that is 42.2% solid) with 500 g of epoxy resin (1162.8 g solution of 43% solid), which correlates to about 50wt% of the maleic anhydride modified-polypropylene powder, or 100 parts of the organic fine particles per 100 parts of epoxy resin, which meets the claimed range cited in claim 1. The above maleic anhydride modified-polypropylene powder meets the claimed propylene-maleic anhydride copolymer cited in claims 1. Brook also teaches the maleic anhydride modified-polypropylene powder improves bonding strength of the composition while also being readily dispersed throughout. (col 6, ln 45-58 and col 8, ln 38-51)	It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to further include the amount of maleic anhydride modified-polypropylene powder in Brook in the epoxy composition of App. No. 17/597,063 because Brook teaches the same field of use of epoxy resin compositions and films cited above in App. No. 17/597,063, and Brook also teaches the maleic anhydride modified-polypropylene powder improves bonding strength of the composition while also being readily dispersed throughout. (col 6, ln 45-58 and col 8, ln 38-51).
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 5, 7, and 9-11, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,445,483 A to Chaffee (hereinafter Chaffee) and in further view of US 5,093,399 A to Brook. (hereinafter Brook).

	Regarding claims 1, 4, 5, 7, and 9-11, Chaffee teaches an epoxy functional silcarbanes used in the field of compositions that can be cured with curing agents for coating resins, laminates, films and adhesives (col 4, ln 10-33), which meets the products cited in claims 9-11. Specifically, the epoxy functional silcarbane can have the formulas
    PNG
    media_image1.png
    71
    447
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    142
    425
    media_image2.png
    Greyscale
,
    PNG
    media_image3.png
    82
    465
    media_image3.png
    Greyscale
 (col 5 ln 1 to col 6, ln 25), which meets the claimed formula (1-iia) wherein X is an unsaturated C6 ring, R1 is CH3, and R2 is C5 alkyl with an oxygen atom, and where m=0, n=0, as cited in claims 1, and 4. 
	Chaffee does not explicitly teach the organic fine particles.
	However, Brook teaches a modified propylene polymer powder having an average particle size of less than 5 microns (See abstract), which is used with film forming resins/compositions such as epoxy resins (col 1, para 15-26), which is used in the same field of use of epoxy resin compositions and films as cited above in Chaffee. Brook further teaches the modified propylene polymer powder is a maleic anhydride modified-polypropylene powder with an average particle size of less than 5 microns (Example 1 and 2, col 9, ln 44 to col 10, ln 35), that is used in an amount of about 500 g (1184.8 g of filter cake that is 42.2% solid) with 500 g of epoxy resin (1162.8 g solution of 43% solid), which correlates to about 50wt% of the maleic anhydride modified-polypropylene powder, or 100 parts of the organic fine particles per 100 parts of epoxy resin, which meets the claimed range cited in claim 1. The above maleic anhydride modified-polypropylene powder meets the claimed propylene-maleic anhydride copolymer cited in claims 1. Brook also teaches the maleic anhydride modified-polypropylene powder improves bonding strength of the composition while also being readily dispersed throughout. (col 6, ln 45-58 and col 8, ln 38-51)	It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to further include the amount of maleic anhydride modified-polypropylene powder in Brook in the epoxy composition of Chaffee because Brook teaches the same field of use of epoxy resin compositions and films cited above in Chaffee, and Brook also teaches the maleic anhydride modified-polypropylene powder improves bonding strength of the composition while also being readily dispersed throughout. (col 6, ln 45-58 and col 8, ln 38-51).

Claims 1, 4, 5, 7, and 9-11, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,445,483 A to Chaffee (hereinafter Chaffee) and in further view of JP 2001-240838 A to Koyano et al. (hereinafter Koyana).

	Regarding claims 1, 4, 5, 7, 9-11, Chaffee teaches an epoxy functional silcarbanes used in the field of compositions that can be cured with curing agents for coating resins, laminates, films and adhesives (col 4, ln 10-33), which meets the products cited in claims 9-11. Specifically, the epoxy functional silcarbane can have the formulas
    PNG
    media_image1.png
    71
    447
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    142
    425
    media_image2.png
    Greyscale
,
    PNG
    media_image3.png
    82
    465
    media_image3.png
    Greyscale
 (col 5 ln 1 to col 6, ln 25), which meets the claimed formula (1-iia) wherein X is an unsaturated C6 ring, R1 is CH3, and R2 is C5 alkyl with an oxygen atom, and where m=0, n=0, as cited in claims 1, and 4. 
	Chaffee does not explicitly teach the organic fine particles.
	However, Koyana teaches an adhesive composition comprising an epoxy resin, a curing agent and a vinyl copolymer (See abstract), which is used in the same field of use of epoxy resin compositions and films as cited above in Chaffee. Koyana further teaches the vinyl copolymer used are specifically an ethylene-glycidyl methacrylate copolymer, Bondfast (i.e. Bond First), or an ethylene-acrylic acid ester-maleic anhydride copolymer, Bondine AX 8390 (See Examples, para 36-44). Koyana also teaches the vinyl copolymer is used in an amount of 20-200 parts per 100 parts of the epoxy resin and curing agent, (para 22), which overlaps and meets the claimed range cited in claim 1. The above Bondfast, also known as Bond First, meets the claimed ethylene-glycidyl methacrylate copolymer particles as cited in the Applicant’s examples, and meets claims 1, 5, and 7. The above Bondine AX 8390 also meets the claimed meets the claimed propylene-maleic anhydride copolymer cited in claim 14. Koyana further teaches the above vinyl copolymer improves flexibility of the composition (para 20).	It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to further include the amount of vinyl copolymer such as Bondfast or Bondine AX 8390 of Koyana in the epoxy composition of Chaffee because Koyana teaches the same field of use of epoxy resin compositions and films cited above in Chaffee, and Koyana further teaches the above vinyl copolymer improves flexibility of the composition (para 20).

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive.
On page 10-12, the Applicant argues that neither Brook nor Koyano teaches the unexpected results of low dielectric tangent as shown by their examples in Table 1 when compared to the comparative examples of Table 2 of their specification. Although the evidence of unexpected low dielectric tangent using the claimed epoxy resin formula (1-iia) or formula (1-iiia) with the organic fine particles of ethylene-glycidyl methacrylate copolymer, maleic anhydride-modified polyethylene and maleic anhydride-modified polypropylene, are found to be persuasive, the evidence of unexpected good properties does not commensurate in scope to the claims. See MPEP 716.02 (a-e).
In this case, Applicant’s examples in Table 1 only shows examples using organic fine particles of specifically ethylene-glycidyl methacrylate copolymer, maleic anhydride-modified polyethylene and maleic anhydride-modified polypropylene used in an amount of 70-168 parts by mass based on 100 parts by mass of the epoxy resin, with an acid anhydride-based curing agent, and a curing accelerator. However, Applicant’s claim 1 is broadly directed to having no general curing agent and/or curing accelerator and also further includes other organic fine particles such as propylene-glycidyl methacrylate, ethylene-maleic anhydride copolymer, propylene-maleic anhydride copolymer, ethylene-acrylic acid ester-maleic anhydride ternary copolymer, and propylene-acrylic acid ester-maleic anhydride ternary copolymer, for which there are no examples of unexpectedly good low dielectric loss provided in Table 1. Furthermore, claim 1 is directed broadly to an amount of organic fine particles of 60-400 parts by mass per 100 parts of epoxy resin, while the amounts in Table 1 are to 70-168 parts. 
Thus, for the above reasons, the Applicant has not met their burden in establishing unexpected results.  See MPEP 716.02 (a-e).  

Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766         

/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766